Case 2:18-cv-07263-JMA-AYS Document 1 Filed 12/20/18 Page 1 of 13 PageID #: 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NEW YORK
                              BROOKLYN DIVISION

    Sapphire Crossing LLC,                                Case No. ______________

                          Plaintiff,                      Patent Case

                          v.                              Jury Trial Demanded

    The NPD Group, Inc.

                          Defendant.


                          COMPLAINT FOR PATENT INFRINGEMENT

          Plaintiff Sapphire Crossing LLC (“Sapphire Crossing”), through its attorney,
   Nicholas Ranallo, complains against The NPD Group, Inc. (“NPD”) and alleges the
   following:
                                        PARTIES

          1.      Plaintiff Sapphire Crossing LLC is a corporation organized and existing

   under the laws of Texas and maintains its principal place of business at 5570 FM 423

   Suite 250, #2008, Frisco, TX 75034.

          2.      Defendant The NPD Group, Inc. is a corporation organized and existing

   under the laws of New York and maintains its principal place of business at 900 West Shore

   Road, Port Washington, NY 11050.

                                         JURISDICTION

          3.      This is an action for patent infringement arising under the patent laws of the

   United States, Title 35 of the United States Code.

          4.      This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§

   1331 and 1338(a).

          5.      This Court has personal jurisdiction over NPD because it has engaged in
Case 2:18-cv-07263-JMA-AYS Document 1 Filed 12/20/18 Page 2 of 13 PageID #: 2



   systematic and continuous business activities in the Eastern District of New York.

   Specifically, NPD resides in this District as it is incorporated in New York and provides

   its full range of services to residents in this District. As described below, NPD has

   committed acts of patent infringement giving rise to this action within this District.

                                                VENUE

             6.    Venue is proper in this District under 28 U.S.C. § 1400(b) because NPD has

   committed acts of patent infringement in this District and resides in this District.

   Specifically, NPD is incorporated in New York, has its principal place of business within

   this District, and provides its full range of services to residents in this District. In addition,

   Sapphire Crossing has suffered harm in this District.

                                          PATENT-IN-SUIT

             7.    On May 10, 2005, the United States Patent and Trademark Office duly and

   legally issued U.S. Patent No. 6,891,633 (“the ’633 Patent”) to Xerox Corporation

   (“Xerox”), naming Ken Hayward, Marc J. Krolczyk, Dawn M. Marchionda, Thomas L.

   Wolf and James S. Laird as the inventors. The ’633 Patent is titled “Image Transfer

   System”. A copy of the ’633 Patent is attached to this Complaint as Exhibit A.

             8.    Claims 19–20 of the ’633 Patent are valid and enforceable. The Patent Trial

   and Appeal Board denied institution of claims 19-20 and further denied Petitioner’s request

   for a rehearing.

             9.    On November 25, 2015, Xerox assigned all right, title, and interest in and

   to the ’633 Patent to Ruby Sands LLC, including all rights to enforce and prosecute actions

   for infringement and to collect damages for all relevant times against infringers of the ’633

   Patent.
Case 2:18-cv-07263-JMA-AYS Document 1 Filed 12/20/18 Page 3 of 13 PageID #: 3



          10.     On March 26, 2018, Ruby Sands LLC assigned all right, title, and interest

   in and to the ’633 Patent to Sapphire Crossing LLC, including all rights to enforce and

   prosecute actions for infringement and to collect damages for all relevant times against

   infringers of the ’633 Patent. Accordingly, Sapphire Crossing possesses the exclusive right

   and standing to prosecute the present action for infringement of the ’633 Patent by NPD.

          11.     The ’633 Patent is directed to a novel image transfer system comprising a

   transfer device which can be operably connected to a computer. The system includes a

   reader for reading an image on a first medium, and a display for displaying an image

   transfer menu for effecting transfer of the image to perform a selected function. For

   example, the reader can be a mobile electronic device used to take a photograph of a first

   medium (for example, a receipt), and then offer on the display of the mobile electronic

   device a menu of different actions that can be selected to accomplish a particular task: for

   example, get cash rebates from digital coupons based on scanned receipts. A downloadable

   app can transform the mobile device into the claimed image transfer device. Without the

   app, the mobile device cannot display the first type of menu, read the receipt, establish a

   connection with a computer, transfer the image to the computer, or display the second type

   of menu.

          12.     Claim 19 of the ’633 patent is directed to a method for transferring

   information from a first medium wherein the method provides an image transfer device

   having a scanner for reading an image on the first medium (for example a smartphone); the

   image transfer device reads the image on the first medium with the scanner (for example

   taking a picture with the smartphone); the image transfer device then uploads the electronic

   data including at least a portion of an image transfer menu to be displayed by the image
Case 2:18-cv-07263-JMA-AYS Document 1 Filed 12/20/18 Page 4 of 13 PageID #: 4



   transfer device to the transfer device from a computer connected to the transfer device; and

   a processor of the image transfer device automatically merges the electronic data with the

   image read by the scanner and transfers the merged image by the transfer device to a second

   medium (for example servers).

                          NPD’S INFRINGING SYSTEM AND METHOD

          13.     Sapphire Crossing incorporates the above paragraphs herein by reference.

          14.     NPD performs the steps of the method found in the preamble of claim 19:

   “transferring information from a first medium.” For example, NPD’s ReceiptPal app uses

   a reader for reading an image on a first medium, and a display for displaying an image

   transfer menu to perform a selected function. See https://www.receiptpalapp.com/;

   webpage attached hereto as Exhibit B; Figures 1, 2.




    Figure 1. NPD provides a downloadable app for use on mobile devices that transforms
                       such devices into the Accused Instrumentality.

                                      See Ex. B; Figure 2.
Case 2:18-cv-07263-JMA-AYS Document 1 Filed 12/20/18 Page 5 of 13 PageID #: 5




      Figure 2. Intuit’s ReceiptPal app uses the camera on the user’s smartphone to read
                                            images.

          15.     NPD’s ReceiptPal performs the steps found in claim 19(a): “providing an

   image transfer device having a Scanner for reading an image on the first medium.” For

   example, NPD’s ReceiptPal scans an image on a first medium, for example, the barcode

   on a paper receipt. See https://www.youtube.com/watch?v=GwKz1GDY9Hc; webpage

   attached hereto as Exhibit C; Figure 3.
Case 2:18-cv-07263-JMA-AYS Document 1 Filed 12/20/18 Page 6 of 13 PageID #: 6



    Figure 3. NPD’s ReceiptPal app uses the camera on the user’s smartphone to scan an
                                image on a first medium.

   See https://play.google.com/store/apps/details?id=com.receiptpalapp.android&hl=en_US;
                        webpage attached hereto as Exhibit D; Figure 4.




    Figure 4. NPD’s ReceiptPal app uses the camera on the user’s smartphone to scan an
                        image on a first medium such as a receipt.

          16.    NPD’s ReceiptPal performs the steps found in claim 19(b): “reading the

   image on the first medium with the scanner.” For example, NPD’s ReceiptPal app uses

   the camera on the user’s smartphone to read an image of a receipt. See Ex. C; Figure 5.
Case 2:18-cv-07263-JMA-AYS Document 1 Filed 12/20/18 Page 7 of 13 PageID #: 7




    Figure 5. NPD’s ReceiptPal app uses the camera on the user’s smartphone to read an
                                   image of a receipt.

          17.     NPD’s ReceiptPal performs the steps of claim 19(c): “automatically

   uploading electronic data including at least a portion of an image transfer menu to be

   displayed by the image transfer device to the transfer device from a computer connected

   to the transfer device.” For example, NPD’s ReceiptPal uploads and displays an image

   transfer validation menu from the communication channels found in NPD’s computers

   and gives users the option to deposit the receipt. See Ex. B; Figure 6.
Case 2:18-cv-07263-JMA-AYS Document 1 Filed 12/20/18 Page 8 of 13 PageID #: 8




        Figure 6. NPD’s ReceiptPal app automatically uploads and displays on the display
          screen, found on the user’s smartphone, an image transfer menu obtained via a
                         communication channel from Intuit’s computers.

            18.    NPD’s ReceiptPal performs the steps of claim 19(d): “with a processor of

   the image transfer device, automatically merging the electronic data with the image read

   by the scanner.” For example, NPD’s ReceiptPal merges the data found in the electronic

   image of the scanned receipt that can be stored on NPD’s servers. See Exs. B, C; Figs. 2-

   6.

            19.    NPD’s ReceiptPal performs the steps of claim 19(e): “transferring the

   merged image by the transfer device to a second medium.” For example, NPD’s

   ReceiptPal transfers the merged image to its server(s). See Ex. C; Figure 7.
Case 2:18-cv-07263-JMA-AYS Document 1 Filed 12/20/18 Page 9 of 13 PageID #: 9




      Figure 7. NPD’s ReceiptPal app transmits the merged information from the mobile
                                    device to a server.

                               COUNT I: DIRECT INFRINGEMENT

          20.     Sapphire Crossing incorporates the above paragraphs herein by reference.

          21.     As a result of making, using (including having its employees internally test

   and use the Accused Instrumentality as alleged below), marketing, and providing the

   Accused Instrumentality, NPD has and continues to directly infringe at least Claim 19 of

   the ’633 Patent literally or under the doctrine of equivalents.

          22.     As set forth above, the Accused Instrumentality is specifically designed to

   perform every step of at least Claim 19 of the ’633 Patent, and each use of the Accused

   Instrumentality will result in infringement of at least that claim.

          23.     Upon information and belief, NPD has and continues to directly infringe at

   least Claim 19 of the ’633 Patent when it internally tested and used the Accused

   Instrumentality.
Case 2:18-cv-07263-JMA-AYS Document 1 Filed 12/20/18 Page 10 of 13 PageID #: 10



           24.     Upon information and belief, NPD’s employees or individuals under NPD’s

    control use the Accused Instrumentality to test the operation of the Accused Instrumentality

    and its various functions, in the infringing manner described here, and thereby infringes at

    least Claim 19 of the ’633 Patent. Sapphire Crossing therefore alleges that NPD has and

    continues to directly infringe the ’633 Patent by using the Accused Instrumentality to

    perform at least the method of Claim 19.

           25.     Upon information and belief, NPD also has and continues to directly

    infringe at least Claim 19 of the ’633 Patent when its employees use the Accused

    Instrumentality. Upon information and belief, NPD’s employees or individuals under

    NPD’s control use the Accused Instrumentality in an infringing manner and described in

    detail in the above section (INFRINGING SYSTEM        AND   METHOD). Sapphire Crossing

    therefore alleges that NPD directly infringes the ’633 Patent by using the Accused

    Instrumentality to perform the method of at least Claim 19.

           26.     Since at least the date that this Complaint was filed, NPD has willfully

    infringed at least Claim 19 of the ’633 Patent by directly infringing the patent with

    knowledge of the patent and despite an objectively high likelihood that its actions

    constituted infringement of the ’633 Patent.

           27.     Sapphire Crossing has suffered damages as a result of NPD’s direct

    infringement of the ’633 Patent.

           28.     Sapphire Crossing is entitled to recover damages adequate to compensate it

    for such infringement in an amount no less than a reasonable royalty under 35 U.S.C. §

    284.

           29.     Sapphire Crossing will continue to be injured, and thereby caused
Case 2:18-cv-07263-JMA-AYS Document 1 Filed 12/20/18 Page 11 of 13 PageID #: 11



    irreparable harm, unless and until this Court enters an injunction prohibiting further

    infringement.

                               COUNT II: INDIRECT INFRINGEMENT

           30.      Sapphire Crossing incorporates the above paragraphs herein by reference.

           31.      Contributory Infringement. NPD has also contributed to the infringement

    of at least Claim 19 of the ’633 Patent by providing the Accused Instrumentality to, among

    others, its customers, and by advertising, promoting, encouraging, instructing and aiding

    others to use the Accused Instrumentality in an infringing manner.

           32.      NPD has engaged in these activities knowing that the Accused

    Instrumentality is especially made and adapted for use, and is in fact used, in a manner that

    constitutes infringement of at least Claim 19 of the ’633 Patent. The Accused

    Instrumentality is not a staple article or commodity of commerce that is suitable for

    substantial non-infringing uses.

           33.      Since at least the filing date of this Complaint, NPD has known that the use

    of the Accused Instrumentality infringes the ’633 Patent, and that such combination of

    components has no substantial non-infringing use.

           34.      Sapphire Crossing has suffered damages as a result of NPD’s indirect

    infringement of the ’633 Patent.

           35.      Sapphire Crossing is entitled to recover damages adequate to compensate

    it for such infringement in an amount no less than a reasonable royalty under 35 U.S.C. §

    284.

           36.      Sapphire Crossing will continue to be injured, and thereby caused

    irreparable harm, unless and until this Court enters an injunction prohibiting further
Case 2:18-cv-07263-JMA-AYS Document 1 Filed 12/20/18 Page 12 of 13 PageID #: 12



    infringement.



                                       PRAYER FOR RELIEF

    WHEREFORE, Plaintiff Sapphire Crossing prays for judgment against NPD on all the

    counts and for the following relief:

       A.      A declaration that Sapphire Crossing is the owner of the right to sue and to

               recover for infringement of the ’633 Patent being asserted in this action;

       B.      A declaration that NPD has directly infringed, actively induced the

               infringement of, or contributorily infringed the ’633 Patent;

       C.      A declaration that NPD and its customers are jointly or severally responsible

               for the damages from infringement of the ’633 Patent through the use of the

               NPD’s Mobile app;

       D.      A declaration that NPD is responsible jointly or severally with its customers

               for the damages caused by the infringement of the ’633 Patent through the use

               of the NPD Mobile app by NPD’s customers;

       E.      An accounting for damages under 35 U.S.C. § 284 for infringement of the

               ’633 Patent by NPD, and the award of damages so ascertained to Sapphire

               Crossing together with interest as provided by law;

       F.      An award of Sapphire Crossing’s costs and expenses;

       G.      An injunction prohibiting the ongoing continuing infringement;

       H.      A declaration that NPD’s actions constitute as exceptional conduct in bad

               faith, and an award of Sapphire Crossing’s attorney fees; and

       I.      Such other and further relief as this Court may deem proper, just and
Case 2:18-cv-07263-JMA-AYS Document 1 Filed 12/20/18 Page 13 of 13 PageID #: 13



              equitable.

    Dated: December 20, 2018           Respectfully submitted,

                                       /s/ Nicholas Ranallo
                                       Nicholas Ranallo, Attorney at Law
                                       5058 57th Avenue South
                                       Seattle, WA 98118
                                       Phone: (831) 607-9229
                                       nick@ranallolawoffice.com

                                       Isaac Rabicoff
                                       (Pro Hac Vice Admission Pending)
                                       isaac@rabilaw.com
                                       Kenneth Matuszewski
                                       (Pro Hac Vice Admission Pending)
                                       kenneth@rabilaw.com
                                       Rabicoff Law LLC
                                       73 West Monroe Street
                                       Chicago, IL 60603
                                       Phone: (773) 669-4590
                                       Counsel for Plaintiff
